Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00644-CV

                                         IN RE Vielka ARMAND

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 16, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 19, 2019, relator filed a petition for writ of mandamus. After considering

the petition and the record, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied.

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2018CI01895, styled Vielka Armand v. Legal Eats, LLC; et al., pending in
the 407th Judicial District Court, Bexar County, Texas. The Honorable Karen Pozza signed the order at issue in this
proceeding.